DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 12/06/2022 have been entered.  Claims 1-20 remain pending with Claims 12-14 withdrawn previously.
The Prior Art is:
Kajaria et al., U.S. Patent Publication 2013/0284455, hereinafter Kajaria
Surjaatmadja et al., U.S. Patent Publication 2009/0194273, hereinafter Surjaatmadja
Davidson, U.S. Patent Publication 2013/0233560, hereinafter referred to as Davidson
Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 15, Applicant argues that the above references do not teach the amended feature of maintaining operational integrity “by enabling the multi-pump system to remain operation while the pump is being disconnected from the multi-pump system”.  Specifically, Applicant argues that the above references do not include disconnecting a pump from the system while it is operating.  Examiner disagrees with such a characterization, noting that Kajaria expressly discloses that the purpose of the system control is to allow for specific individual pumps to be isolated for service and repair while the remainder of the system continues to operate (Abstract, Paragraphs 0007, 0038).  Examiner notes that if a specific set of operations is intended to be part of removing a pump from the system or a change in operations is carried out which is different from the standard operation while one such pump is disconnected, such a specific recitation would be required.  A reading of the specification provides no evidence to indicate that a specific definition of feature for the system to remain operation with one pump disconnected must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  As such to require a more specific definition would require improperly imparting limitations from the specification into the claims in contradiction of instant paragraph 0042.
Additionally, regarding Claim 3, Applicant argues that the references do not disclose the amended feature wherein removing the selected low pressure valves from considering would “reduce a time to remotely pair all of the valves of the multi-pump system”.  Examiner notes that in the absence of a more specifically recited method for the pairing, the removal of one element from a system which much count and categorize such a system would necessarily reduce the time to process all elements of the system.  If a more specific recitation of the pairing were recited which better exemplifies how removing one such element would not in turn reduce the time required to evaluate all the elements, such a recitation would be required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria (2013/0284455) in view of Surjaatmadja (2009/0194273) and Davidson (2013/0233560).
Regarding Claim 1, Kajaria discloses a method of remotely pairing high and low pressure valves at a manifold with pumps of a multi-pimp system circulating a slurry at an oilfield, the method comprising:
Opening all high pressure valves of the manifold (in the case of all truck systems being used, all high pressure exit valves 42 are opened; Paragraphs 0031, 0032);
Sequentially opening low pressure valves at the manifold (a number of low pressure valves generically defined as the not illustrated inlet control valves for the slurry inlet 35 connecting a slurry supply and each truck system; Paragraphs 0029, 0031, 0033);
Identifying a responsive fluid based detection in a pump of the multi-pump system to monitor for a dedicated fluid flow to the pump trucks upon opening of a given low pressure valve (slurry is supplied to the truck systems through pipeline 20 and brank line 29 as seen in Figure 2 when the valve for the inlet is open; Paragraph 0029), the dedicated fluid flow indicating fluid flowing directly from the given low pressure valve to the pump rather than to the other pumps of the multi pump system, thus establishing a pairing between the given low pressure valve and the pump (as the valve acts as the regulator for the final inlet point to the truck pump from a slurry supply, the identifying of fluid passing from the supply conduit to the truck pump necessarily acts to distinguish the valve as acting in conjunction with the pump having the given inlet);
Identifying responsive fluid based detections at remaining pumps of the multi-pump system to identify individual pairings between the remaining low pressure valves and pumps, the identified individual pairings between the low pressure valves and the pumps recorded at the control unit, as each individual cluster of trucks (as seen in Figures 1 and 2) includes a respective valve coupling with low and high pressure valves;
Recording the pairing between the pump and the opened low pressure valve at a control unit at the oilfield (Examiner notes that as seen in Figure 2, each cluster of pump trucks 16 includes a valve system which is connected as part of the manifold, each of the low pressure inlet valves thereof would be linked to a given pump as part of the action of flowing fluid through the system), the pairing enabling each of the pumps to be individually connected to or disconnected from the multi-pump system by opening or closing the paired valves and pumps (in so far as the pairing of valves/pumps for each assembly would necessarily allow that specific unit to be taken offline or added to the overall group by opening and closing valves, thereby establishing fluid communication with the main conduits; Paragraph 0029), wherein the recorded pairing enables the control unit to close the appropriately paired valve when disconnecting a pump from the multi-pump system when the system is operating (Kajaria discloses that individual pumps or sections are designed to be selectively and individually isolated from the system for service or repair while remaining systems continue to operate; Abstract; Paragraphs 0038, 0043), thereby maintain the operational integrity of the operating multi-pump system by enabling the multi-pump system to remain operational while the pump is being disconnected from the multi-pump system (in so far as the valve actuation allows a user to selectively isolate and remove pumps from the system, the express purpose of which is to allow repair and servicing while the remaining pumps are operational; Abstract, Paragraphs 0007, 0038).
While Kajaria discloses the above methods related to using the pumping system, it does not expressly disclose the use of a sensor located to monitor for fluid flow upon opening a given low pressure valve nor does it expressly disclose opening all high pressure valves prior to opening low pressure valves remotely.  
However, Examiner notes that it would have been obvious for the operation to include opening all the high pressure valves prior to opening low pressure valves, as doing so merely constitutes one such order of operations from a finite number of operations (one example being the use of two truck pumping systems, either both high pressure valves are opened first followed by the low pressure outlet valves, the low pressure valves are opened first, or the high/low pressure valves are opened in staggered fashion), such that it would have been obvious to try such a configuration from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143, Subsection I, E).
Additionally, Surjaatmadja teaches the use of a fracturing manifold system which includes a number of flow sensors configured to measure pressure/fluid flow in the line which would indicate a fluid connection between two elements along the manifold system (Paragraph 0144).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kajaria to include using a sensor to expressly indicate fluid flow through the system to indicate that a given valve/pump for any number of pumps in the system are in fluid communication as taught by Surjaatmadja.  Doing so would give a user greater information about the flow within the manifold system to positively indicate fluid flow, wherein the indication of flow using such sensors is useful in confirming that fluid is being directed to the wellbore (as compared to not flowing at all or flowing at a lesser pressure due to leakage; Paragraphs 0144, 0145).
Additionally, Davidson teaches the use of a fracturing operation having multiple pump trucks connected to a central manifold, wherein valves of the fracturing equipment can be operated remotely (Paragraphs 0014, 0040).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the valves/operation of Kajaria to include remote actuation as taught by Davidson.  Doing so would allow users to operate outside the “danger zone” of the wellbore and enhances safety while eliminating downtime (Paragraph 0014).
Regarding Claim 2, Kajaria further discloses that maintain the operational integrity comprises ensuring that a pump is not operating against an erroneously closed valve (in so far as the function of selectively adding or removing pumps from the assembly acts to ensure that any given pump only operates against a properly oriented valve.  If a more specific definition for the maintaining operational integrity is intended or a specific structure is intended to be required, a more explicit recitation would be required).
Regarding Claim 3, Kajaria further discloses that multiple of the low pressure valves at the manifold may be opened (as part of the establishing the pumping of fluid, the individual valves of trucks 16 must be opened; Paragraphs 0028);
Confirming the absence of any responsive pressure increase in any pump of the multi-pump system (as the valves are actuated to establish fluid communication, once the valves are actuated the pressure in turn would flow fluid through the pipes, wherein Kajaria does not disclose such increases as part of the operation; Paragraphs 0028, 0030, additionally, in view of the modifications made in relation to Claim 1, the flow indicating sensors would act to confirm any changes in local pressure);
Removing the multiple of the opening low pressure valves from consideration as remaining low pressure valves for pairing, thereby reducing a time to remotely pair all of the valves of the multi-pump system (in the absence of a more specific recitation of what effect this produces, the selection/designation of the valves produces no change in operation, such that the removing from consideration constitutes an arbitrary designation wherein when each valve is considered paired to a pump, that valve would not additionally be considered as the valve of a different not directly coupled pump, wherein the selection of valve pairs necessarily takes less time as fewer valve are available for selection).
While Kajaria discloses the above process related to opening low pressure valves and flowing slurry therethrough, it does not expressly disclose that such a step would occur after the closing of all valves and before the opening of the given pressure valve (uniquely identified as the low pressure valve in Claim 1).
However, Examiner notes that in order to open said valves, at least those valves must first be closed, wherein the selection of all valves being open or closed merely constitutes a selection between having the valves be initially open or initially closed, such that it would have been obvious to try having all the initial valves closed prior to connection to the wellbore slurry system in the absence of applied fluid (MPEP 2143, Subsection I, E).  Additionally, while Kajaria does not expressly disclose that such an action would occur before the opening of the given low pressure valve in Claim 1, as the selection of valves from a plurality merely constitutes the arbitrary selection of one such slurry inlet valve, any valves which are opened prior to the actuation of the arbitrary valve in Claim 1 would constitute the “multiple low pressure valves” being opened first, wherein the actuation of a number of valves at different times intervals merely relates to the selection of one such valve which is opened at a later time.  In the absence of more specific details related to the selection of actuation and/or the variance in methodology related to selecting a different number of valves opened in a different sequence.
Regarding Claim 4, in view of the modification made in relation to Claim 3, as the selection of a number of low-pressure valves is effectively arbitrary, the number of the multiple opened valves is likewise an arbitrary distinction, noting that the number of such valves is based on the number of pump skids, such that a system which included only 2 pump skids wherein one set of valves is opened would constitute a selection of approximately half of the valves at the manifold.
Regarding Claim 5, Kajaria further discloses that the manifold comprises stations (located at the pump skids 32 in Figure 2) each having a high pressure valve (42) and two low pressure valves (each pump truck of a section in Figure 2 includes its own inlet and corresponding valve; Paragraph 0029), the multiple comprises one of the two low pressure valve for each of the stations (Examiner notes that in the absence of more specific distinctions between the low pressure valves in terms of the actions taken or structure present, the selection of valves from the system as being part of the multiple or the given pump merely constitutes an arbitrary selection).
Regarding Claim 6, Kajaria further discloses:
Closing all the valves at the manifold (as the valves are disclosed as moving between open and closed positions based on their need, the action of closing all the valves is part of the prolonged operation of opening and closing said valves; Paragraph 0038);
Opening a selected one of the high pressure valves at the manifold (Paragraph 0038),
Identifying a responsive fluid based detection in a pump of the multi-pump system (as the system includes a number of truck based pumps 16 where the action of flowing slurry though the pumps/valves is based on identifying fluid to flow therethrough; Paragraph 0028);
Recording the identifying of the fluid based detection as a pairing between the pump and the opened high pressure valve at a control unit at the oilfield (Examiner notes that as seen in Figure 2, each cluster of pump trucks 16 includes a valve system which is connected as part of the manifold, each of the low pressure pumps 42 thereof would be linked to a given pump as part of the action of flowing fluid through the system).
As detailed in the modification to Claim 1, the detection of fluid within a conduit would act as an identification of the connected nature of two elements of the manifold system.
Regarding Claim 7, in view of the modifications made in relation to Claim 1, Kajaria discloses the method further comprises sequentially opening remaining high pressure valves at the manifold and identifying responsive fluid based detections at remaining pumps of the multi-pump system to identify individual pairings between the remaining high pressure valves and pumps, the identified individual pairings between the low pressure valves and the pumps recorded at the control unit, as each individual cluster of trucks (as seen in Figures 1 and 2) includes a respective valve coupling with low and high pressure valves, as with Claims 1 and 6, the association between the individual valves and their respective pumps is taken as a largely arbitrary association as the construction of the system inherently requires such a generic “pairing”.
Regarding Claims 8 and 9, Kajaria further discloses performing a fracturing operation at the oilfield with the slurry (Paragraph 0028).
Regarding Claim 10, Kajaria further discloses employing the control unit to close identified high and low pressure valves at the manifold, wherein a given pump may be taken off-line from the application, the given pump identified by the control unit as paired to the identified high and low pressure valves (wherein required service is performed on trucks after the valves are closed to provide isolation; Paragraph 0065).
Regarding Claim 11, Kajaria further discloses that additional pumps (16) can be added to the system (as seen in Figure 1, a number of pumps can be coupled to the fluid conduits) the adding including hydraulically coupling the added pumps to additional high and low pressure valves at the manifold, verifying pairing between the additional high pressure and low pressure valves at the manifold and the added pump, the verifying accounting for the identified individual pairs recorded at the control unit (as each individual pump unit includes the associated valves as seen in Figure 2, the attachment of any number of trucks beyond the first merely constitutes the actions of reaching a number as seen in Figure 1, wherein the pairing action is merely seen as the action of using the pump associated connection valves in the absence of more specific recitations).
Regarding Claim 15, Kajaria discloses a multi-pump manifold system for circulating a slurry at an oilfield, the system comprising:
A manifold for obtaining a slurry (defined as the piping systems coupled between the truck pumps 16 and the wellheads 18 as seen in Figure 1);
A plurality of pumps (16) hydraulically coupled to low pressure valves (a number of low pressure valves generically defined as the not illustrated inlet control valves for the slurry inlet 35 connecting a slurry supply and each truck system; Paragraphs 0029, 0031, 0033) at the manifold for obtaining low pressure slurry therefrom, the pumps hydraulically coupled to high pressure valves (42) for returning high pressure slurry to the manifold path (Paragraphs 0030, 0031, 0033);
A control unit coupled to the manifold for directing opening and closing of the high and low pressure valves, the control unit communicatively coupled to each of the plurality of pumps for obtaining fluid based information therefrom (Examiner notes that any system which is responsible for opening and closing the valves, including but not limited to a human operator would meet the limitations of acting as a controller);
A processor of the control unit for pairing each of the plurality of pumps to individual high and low pressure valves at the manifold based on fluid based information obtained during the opening and closing of the valves by the control unit (in such a case where a user opens and closes the valves as needed based on the slurry requirements; the action of pairing valves and pumps is taken as an arbitrary distinction as seen in Figure 2, each pump truck includes a connection point with the valves such that the valves in question are effectively already assigned to a given pump), the pairing being determined based upon an indication of a dedicated flow from a specific low pressure valve to a specific pump of the plurality of pumps rather than to other pumps of the plurality (supplying slurry from the inlet supply to any of the pump trucks as seen in Figure 2) thus establishing and recording  a pairing between a specific low pressure valve and a specific pump (as seen in Figure 2, the inlet control valve which regulates slurry from the supply pipe 20 to the inlet 35 of a given truck pump necessarily indicates that the valve is operationally paired to a given pump truck instead of any of the other trucks, as each truck would include its own such valve; Paragraph 0029), the pairing enabling each of the pumps to be connected to the manifold system by opening the appropriate recorded paired valves and pump (in so far as the pairing of valves/pumps for each assembly would necessarily allow that specific unit to be taken offline or added to the overall group by opening and closing valves to the main conduits; Paragraphs 0038, 0043), wherein the recorded pairing enables the control unit to close the appropriately paired valve when disconnecting a pump from the multi-pump system when the system is operating (as part of the action wherein individual pumps or sections are designed to be selectively and individually isolated from the system for service or repair while remaining systems continue to operate; Abstract; Paragraphs 0038, 0043) thereby maintain the operational integrity of the operating multi-pump system by enabling the multi-pump system to remain operational while the pump is being disconnected from the multi-pump system (in so far as the valve actuation allows a user to selectively isolate and remove pumps from the system, the express purpose of which is to allow repair and servicing while the remaining pumps are operational; Abstract, Paragraphs 0007, 0038).
While Kajaria discloses the above methods related to using the pumping system, it does not expressly disclose the use of a sensor located to monitor for fluid flow upon opening a given low pressure valve nor does it expressly disclose opening all high pressure valves prior to opening low pressure valves remotely.  
Additionally, Surjaatmadja teaches the use of a fracturing manifold system which includes a number of flow sensors configured to measure pressure/fluid flow in the line which would indicate a fluid connection between two elements along the manifold system (Paragraph 0144).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kajaria to include using a sensor to expressly indicate fluid flow through the system to indicate that a given valve/pump are in fluid communication as taught by Surjaatmadja.  Doing so would give a user greater information about the flow within the manifold system to positively indicate fluid flow, wherein the indication of flow using such sensors it useful in confirming that fluid is being directed to the wellbore (as compared to not flowing at all or flowing at a lesser pressure due to leakage; Paragraphs 0144, 0145).
Additionally, Davidson teaches the use of a fracturing operation having multiple pump trucks connected to a central manifold, wherein valves of the fracturing equipment can be operated remotely (Paragraphs 0014, 0040).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the valves/operation of Kajaria to include remote actuation as taught by Davidson.  Doing so would allow users to operate outside the “danger zone” of the wellbore and enhances safety while eliminating downtime (Paragraph 0014).
Regarding Claim 16, in view of the modifications made in relation to Claim 15, Surjaatmadja further teaches that the sensors (and by extension a controller connected thereto) can be used to determine leak information based on fluid flow obtained during opening and closing of valves (Paragraph 0144).
Regarding Claim 17, in view of the modifications made in relation to Claim 15, Surjaatmadja further teaches that the sensors may include flow meters and pressure transducers as part of the flow direction sensors (Paragraph 0144).
Regarding Claim 18, Kajaria further discloses that the manifold is a first manifold (taken as the high pressure pipe line (24) wherein a second low pressure manifold (pipeline 20; as seen in Figure 2) exists and is coupled to the first manifold as well as the plurality of pumps for circulating slurry/water (Paragraphs 0028, 0029, 0031, 0060).
Regarding Claim 19, Kajaria further discloses that the system includes a mixer (blender 19) configured to provide the slurry to the low pressure slurry to the manifold from water and proppant sources (Paragraphs 0006, 0028).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria (2013/0284455) in view of Surjaatmadja (2009/0194273) and Davidson (2013/0233560) as applied to Claim 15, and in further view of Shampine et al., U.S. Patent Publication 2007/0277982, hereinafter referred to as Shampine.  
Regarding Claim 20, Kajaria in view of Surjaatmadja/Davidson teaches the limitations presented in Claim 15 as previously discussed, but is silent as to the specific pressures of high and low pressure slurries in the system.
Additionally, Shampine teaches that low pressure slurry can be circulated through the system at pressure between 60-100 psi (Paragraph 0021) and that high pressure fracturing slurry can be pressurized to very high levels in the range of 10,000-15,000 psi (Paragraphs 0003, 0022).
Therefore, it would have been obvious for the low and high pressure slurry pressures to fall in the recited ranges (below approximately 300 and in excess of 3000) as taught by Shampine.  Doing so merely constitutes the selection of known pressures for slurry running through a system as it relates to high and low pressure ranges (Paragraphs 0021, 0022).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676